Title: From George Washington to Charles Washington, 25 January 1771
From: Washington, George
To: Washington, Charles



Dear Charles
Dumfries Jan: 25th 1771

I shoud be obligd to you to receive the Amount of the Inclosd Order, & either bring it up with you when you come to Mount Vernon, or keep it till I draw for it.
I informd you by the next Post after receiving your Letter, that I had not one Paper in the world relating to the Land on Deep Run; but that my Brother Sam (if he had not parted with it to Mr Lawe Washington) had the original Deed.
I have appointed a meeting of the Officers concernd in the Grant of 200,000 acres to meet at Winchester on Monday the 4th of March for which place I expect to set off abt the 1st of that Month, & may, probably, stay in the County a fortnight—this I mention that you may not delay your visit to Mt Vernon till that time. I am engagd here in a very disagreeable Arbitration which I suppose will keep me till sometime in next week—tell Colo. Lewis he may as well take a Ride up with you, as by that time, I expect to have my Mills quite compleated. I am Yr Most Affecte Br.

Go: Washington

